

116 SJ 33 ES: Providing for congressional disapproval of the proposed foreign military sale to the United Arab Emirates of certain defense articles and services.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS1st SessionS. J. RES. 33IN THE SENATE OF THE UNITED STATESJOINT RESOLUTIONProviding for congressional disapproval of the
			 proposed foreign military sale to the United Arab Emirates of certain
 defense articles and services.That the following proposed foreign military sale to the United Arab Emirates is prohibited:(1)The sale of the following defense articles, including defense services and technical data, described in Transmittal No. 17–73, submitted to Congress pursuant to section 36(b) of the Arms Export Control Act (22 U.S.C. 2776(b)) and published in the Congressional Record on June 4, 2019: The proposed sale of 20,004 Advanced Precision Kill Weapon Systems (APKWS) II All-Up-Rounds; weapons support and test equipment; spares; technical publications; personnel training; other training equipment; transportation; United States Government and contractor engineering; technical and logistics support services; and other related elements of logistical and program support.Passed the Senate June 20, 2019.Secretary